Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-13, 15-18, and 20 objected to because of the following informalities:
In line 1 of each of the dependent claims 2-13, 15-18, and 20, the word “Claim” as used for example in “The evaporative air cooling tower of Claim 1” should be spelled with a lowercase “c”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In each of claim 8 and claim 17, it is recited that “the housing is formed in a tower shape”.  The word “tower” does not define a specific shape which would be recognized by one of ordinary skill in the art as limiting the shape of the housing.  Given its plain meaning, the word tower is defined by Merriam-Webster.com as:
a building or structure typically higher than its diameter and high relative to its surroundings that may stand apart (such as a campanile) or be attached (such as a church belfry) to a larger structure and that may be fully walled in or of skeleton framework (such as an observation or transmission tower)
In this definition, a “tower” being “higher than its diameter” is only given as a feature “typically” present and not as a limiting requirement and “high relative to its surroundings” does not require any structure of the tower itself but only a relationship to its surroundings.  Structures called “towers” are known which are not larger in width than their other dimensions, such as The White Tower, a freestanding building within the castle that is known collectively as The Tower of London which is shorter vertically than either of its base dimensions.  (The Tower of London itself includes a number of structures of different dimensions, further showing the lack of shape required by the word “tower”.)  Further, in technology, the word “tower” is used to denote freestanding structures such as desktop computers and the cases thereof which may not be taller than their widths or depths.
For these reasons, the word “tower” as used in claims 8 and 17 are not found to convey a definite shape which is required of the house and the claim is thus rejected under 35 U.S.C. 112(b) as being indefinite.

Claim Interpretation
As discussed above under the header of 35 U.S.C. 112, the word “tower” does not require any specific structure or shape.  As this word is used in the preamble of each of the claims, reciting “an evaporative air cooling tower”, the word has also been interpreted in each of these claims as not requiring any specific structure of the claimed apparatus.  The resulting interpretation of the preambles is equivalent to “an evaporative air cooling structure” or “an evaporative air cooling apparatus”, with “tower” effectively read as a non-structural nonce term. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 7, 8, 11, 12, 14, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipate by US Publication No. 2019/0056124 to Shen.

Shen teaches limitations from claim 1 in figs. 1, 2 and 7, shown below, an evaporative air cooling tower (the device of Shen is shown in fig. 2 to have a height greater than one of its horizontal dimensions, measured from the inlet side at left to the outlet side at right), comprising: 
a housing (10) defining an interior of the evaporative air cooling tower (as shown); 

    PNG
    media_image1.png
    615
    504
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    644
    501
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    494
    498
    media_image3.png
    Greyscale


a grill (shown in fig. 1 at the outlet segment 52) coupled to the housing (10) and defining openings (as shown); 
a tank (40) positioned adjacent to a bottom portion of the housing (as shown), wherein the tank is configured to receive and store liquid (as a “water collection device” as taught in ¶ 20); 
a tray (water distribution seat 13) positioned adjacent to a top portion of the housing (10, as shown), wherein the tray is configured to receive [the liquid] (from a guide tube 16 through aperture 15) and release the liquid (into the passages 14 connecting to the water mesh 18 as taught in ¶ 18); 
a hose (guide tube 16) in fluid communication with the tank (40, through the pump 30) and the tray (through aperture 15) (as taught in ¶ 20); 
a pump (30) configured to pump the liquid from the tank (40) to the tray (13) through the hose (16) (as taught in ¶ 20); 
a filter structure (water mesh 18) comprising a filter (the mesh described in ¶ 17) configured to receive the liquid from the tray (as taught in ¶ 18); and 
a fan (60) configured to draw air into the interior, wherein the air is cooled by the filter (18, as taught in ¶ 18) and directed out of the interior through the openings (as taught in ¶ 26, the fan of the fourth embodiment of fig. 7 (added to the structure already discussed above) increase the efficiency of heat dissipation by forcing air through the apparatus).

    PNG
    media_image4.png
    609
    508
    media_image4.png
    Greyscale

Shen teaches limitations from claim 4 in fig. 3, shown above, the evaporative air cooling tower of claim 1, wherein the filter structure (18) is coupled to a filter tray (including the multiple passages 14) configured to receive the liquid from the tray (the distribution seat 13 which distributes water to the passages 14 as taught in ¶ 18) and defining filter tray openings (the passages 14 and the openings thereof) configured for the liquid to flow through and onto the filter (18, as taught in ¶ 18).

Shen teaches limitations from claim 7 in fig. 3, shown above, the evaporative air cooling tower of claim 4, wherein the tray comprises an outlet (any of the inlet openings of the passages 14) configured to release the liquid from the tray (13) toward the filter tray (into the passages 14).

Shen teaches limitations from claim 8 in figs. 1 and 2, shown above, the evaporative air cooling tower of claim 1, wherein the housing is formed in a tower shape (as shown, the device of Shen is shown in fig. 2 to have a height greater than one of its horizontal dimensions, measured from the inlet side at left to the outlet side at right.)

Shen teaches limitations from claim 11 in fig. 7, shown above, the evaporative air cooling tower of claim 1, wherein the fan is configured to rotate 360 degrees (examiner takes official notice that fans such as the fan 60 shown by Shen with blades 61 are known in the art to operate by rotating through 360 degrees of movement about their central axis).

Regarding the limitations of claim 14, refer to the above rejection of claim 4.

Regarding the limitations of claim 17, refer to the above rejection of claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shen as applied to claim 1 and 14 above, and further in view of US Patent No. 6,214,076 B1 to Beier et al.

Regarding claims 2 and 3, Shen teaches an evaporative cooling device having a mesh filter material over which water is pumped to expose the water to an airstream for cooling.  Shen does not teach the filter structure including filter holders for receiving and securing it as taught in claim 2, or these holders being positioned at two sides to define slits to receive the filter at an angle of 5-85 degrees relative to one of the sides as taught in claim 3.  Beier teaches in figs. 1, 2, 4, and 5, shown below, a mounting system (10) for a filter media (90), the mounting system including a support frame (34) as taught in claim 2, the frame (34) extending from a front side to a back side of the system (10) and forming slits shown in figs. 4 and 5 between the grip plates (56 and 78) and the frame member (36 and 38) to secure the filter material (90), the frame members and the slits formed thereon being angled from the vertical planes of the front and back sides as shown in the figures by an acute angle which appears to be approximately 70º as taught in claim 3.  It would have been obvious to one of ordinary skill in the art at the time the application was effective filed to modify Shen with the filter frame and angled installation of Beier in order to allow for a greater surface area of the filter material to be fit within a given volume, thus increasing the amount of water which can be maintained and exposed to the airstream and the effectiveness of evaporative cooling which may be provided.

    PNG
    media_image5.png
    650
    467
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    727
    491
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    712
    487
    media_image7.png
    Greyscale


Regarding the limitations of claim 15, refer to the above rejection of claims 2 and 3.

Claims 5, 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shen as applied to claims 1, 4 and 14 above, and further in view of US Publication No. 2015/0253046 A1 to Parker et al.

Regarding claims 5 and 6, Shen teaches an evaporative cooling device having a mesh filter material over which water is pumped to expose the water to an airstream for cooling.  Shen does not teach the filter structure having a second filter in fluid communication with the filter and the filter tray as taught in claim 5, or this second filter being formed of a sponge material as taught in claim 6.  Parker teaches in fig. 3, shown below, and in ¶ 36, an evaporative cooling system in which an evaporative cooling medium (107b) is provided with a sponge (121) above the medium for receiving water distributed to the medium and distributing the water more evenly into the evaporative cooling medium (107b) as taught in claims 5 and 6.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to further modify the apparatus of Shen with the distribution sponge on the periphery of the evaporative cooling medium of Parker in order to promote a more even distribution of water over the media pad thus ensuring greater contact between water and air and better evaporative cooling performance.

    PNG
    media_image8.png
    223
    264
    media_image8.png
    Greyscale


Regarding the limitations of claim 16, refer to the above rejection of claims 5 and 6.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shen as applied to claim 1 above, and further in view of US Patent No. 6,422,030 B1 to Calvert.

Regarding claims 9, 10, and 11, Shen teaches and evaporative cooling system having a housing in which are disposed a fan and an evaporative cooling media for receiving water and exposing that water to an airstream blown by the fan.  Shen does not teach the system including a motor operatively coupled to the housing for rotating the housing as taught in claim 9, the motor being configured to oscillate the housing as taught in claim 10 or the fan as a whole rotating 360º as taught in claim 11.  

    PNG
    media_image9.png
    768
    457
    media_image9.png
    Greyscale

Calvert teaches in fig. 3, shown above, and in col. 5, lines 4-20, an evaporative cooling (2) coupled to an oscillator (42) which includes a motor (48) coupled to the housing of the evaporative cooler by a shaft (46) for rotating the cooler (2) as taught in claim 9, this rotation including oscillation back and forth through an arc as taught in claim 10, or rotation in continuous full circles which would thus rotate the evaporative cooler and the fan (7) therein 360º as taught in claim 11.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Shen with the oscillator of Calvert in order to increase cooling effect of the evaporative cooler on a the volume of air by increasing the motion and mixing of that air, thus preventing the formation of warm and cool patches in the space the be cooled.

Although claim 11 was rejected above as being anticipated by Shen, the additional ground of rejection includes claim 11 set forth under 35 U.S.C. 103 is presented as it shows that the claim is unpatentable as being nonobvious based on a different interpretation of the claim.  Particularly, the combination of Shen and Calvert renders obvious a system in which the entire fan (including the motor) rotates through a 360º arc rather than only the blades.

Claims 12, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shen as applied to claim 1 above, and further in view of US Publication No. 2016/0047559 A1 to Swanson and US Patent No. 5,034,033 to Alsup, Jr. et al.

    PNG
    media_image10.png
    466
    752
    media_image10.png
    Greyscale

Shen teaches limitations from claim 12, the evaporative air cooling tower of claim 1, wherein the filter (water mesh 18) is configured to store the liquid (the water provided to the water mesh 18 by the distribution seat 13 as taught in ¶ 17-18).
Regarding claim 12, Shen does not teach the grill of the evaporative cooling tower to be removable from the housing.  Swanson teaches in fig. 7, shown above, and in ¶ 66, an air conditioning system including grates at the inlet (formed as face plate 36 and intake grate 38) and outlet (formed as exit vent 41) thereof, and teaches in fig. 7 that these grates are formed as separate and thus removable elements of the air conditioning system. It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Shen with the removable grates of Swanson in order to allow the elements to be removed to allow easier access to the interior of the housing, such as for cleaning or maintenance, or to allow for easier replacement of the grates should they become damaged.
Regarding claims 12 and 13, neither Shen nor Swanson teaches the filter structure being removable and being washable and reusable as taught in claim 12, or the system including a safety interlock configured to prevent operation of the evaporative cooling if the filter or fan grill is removed from the housing as taught in claim 13. Alsup teaches in col. 1, lines 40-51 and in claim 10 of his invention, an air handling device including a lid and filter, teaching in col. 1, lines 32-34 that particles accumulated on such a filter should be removed by washing as taught in claim 12 and further including an “interlock switch means” which prevents operation of the device by disabling the power supply when the lid is removed or when the filter is absent even if the lid is in place as taught in claims 12 and 13.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to further modify the apparatus of Shen as modified by Swanson with the interlock switch of Alsup, applying it to equivalent elements of the system of Shen/Swanson including the housing, and intake and outlet grates, and the filter/media pad in order to ensure that the device is properly assembled to provide effective and safe operation and that the user cannot come into contact with working elements of the device while it is in operation, preventing potential harm to the user and damage to the system.

Regarding the limitations of claim 18, refer to the above rejection of claims 5 and 12.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Shen, US Publication No. 2014/0174116 A1 to Habeebullah, and Calvert.
Shen teaches limitations from claim 19 in figs. 1, 2 and 7, shown above, an evaporative air cooling tower (the device of Shen is shown in fig. 2 to have a height greater than one of its horizontal dimensions, measured from the inlet side at left to the outlet side at right), comprising: 
a housing (10) defining an interior of the evaporative air cooling tower (as shown), wherein the housing is formed in a tower shape (as shown, the device of Shen is shown in fig. 2 to have a height greater than one of its horizontal dimensions, measured from the inlet side at left to the outlet side at right.); 
a grill (shown in fig. 1 at the outlet segment 52) coupled to the housing (10) and defining openings (as shown); 
a tank (40) positioned adjacent to a bottom portion of the housing (as shown), wherein the tank is configured to receive and store liquid (as a “water collection device” as taught in ¶ 20); 
a tray (water distribution seat 13) positioned adjacent to a top portion of the housing (10, as shown), wherein the tray is configured to receive [the liquid] (from a guide tube 16 through aperture 15) and release the liquid (into the passages 14 connecting to the water mesh 18 as taught in ¶ 18); 
a hose (guide tube 16) in fluid communication with the tank (40, through the pump 30) and the tray (through aperture 15) (as taught in ¶ 20); 
a pump (30) configured to pump the liquid from the tank (40) to the tray (13) through the hose (16) (as taught in ¶ 20); 
a filter structure (water mesh 18) comprising a filter tray (including the multiple passages 14) and a filter (the mesh described in ¶ 17), wherein the filter tray defines filter tray openings (the passages 14 and the openings thereof) configured to receive the liquid from the tray (13) and direct the liquid through the filter tray openings (and through the passages 14) to the filter (18, as taught in ¶ 18), 
a fan (60) configured to draw air into the interior, wherein the air is cooled by the filter (18, as taught in ¶ 18) and directed out of the interior through the openings (as taught in ¶ 26, the fan of the fourth embodiment of fig. 7 (added to the structure already discussed above) increase the efficiency of heat dissipation by forcing air through the apparatus).
Shen does not teach the water mesh of his invention to be “formed from a sponge material”.  Habeebullah teaches in ¶ 7, an evaporative cooler having a pad for absorbing water and exposing it to an airstream, the pad being “formed from Luffa sponge material”.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to further modify the apparatus of Shen with the “Luffa sponge material” of Habeebullah because such a material “provides a number of advantages over the cellulosic and shredded wood fiber materials often used for such pads” including providing “optimum water absorption and evaporation for use as an evaporative cooler pad” and allowing the pad to be “treated with various antimicrobial and antifungal agents in order to reduce the propagation of such microbes and fungi in the evaporative cooler system” as taught in ¶ 7 of Habeebullah’s disclosure.
Shen does not teach the system including a motor operatively coupled to the housing and configured to oscillate the housing.  Calvert teaches in fig. 3, shown above, and in col. 5, lines 4-20, an evaporative cooling (2) coupled to an oscillator (42) which includes a motor (48) coupled to the housing of the evaporative cooler by a shaft (46) for rotating the cooler (2), this rotation including oscillation back and forth through an arc, or rotation in continuous full circles.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Shen with the oscillator of Calvert in order to increase cooling effect of the evaporative cooler on a the volume of air by increasing the motion and mixing of that air, thus preventing the formation of warm and cool patches in the space the be cooled.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shen, Habeebullah, and Calvert as applied to claim 19 above, and further in view of Beier.

Regarding claims 20, Shen teaches an evaporative cooling device having a mesh filter material over which water is pumped to expose the water to an airstream for cooling.  Shen does not teach the filter structure including filter holders for receiving and securing it or these holders being positioned at two parallel sides to define slits to receive the filter at an angle of 5-85 degrees relative to one of the sides.  Beier teaches in figs. 1, 2, 4, and 5, shown below, a mounting system (10) for a filter media (90), the mounting system including a support frame (34), the frame (34) extending from parallel front and back sides of the system (10) and forming slits shown in figs. 4 and 5 between the grip plates (56 and 78) and the frame member (36 and 38) to secure the filter material (90), the frame members and the slits formed thereon being angled from the vertical planes of the front and back sides as shown in the figures by an acute angle which appears to be approximately 70º.  It would have been obvious to one of ordinary skill in the art at the time the application was effective filed to modify Shen with the filter frame and angled installation of Beier in order to allow for a greater surface area of the filter material to be fit within a given volume, thus increasing the amount of water which can be maintained and exposed to the airstream and the effectiveness of evaporative cooling which may be provided.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385. The examiner can normally be reached Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C COMINGS/Examiner, Art Unit 3763                                                                                                                                                                                                        16 August 2022

/JERRY-DARYL FLETCHER/Supervisory Patent Examiner, Art Unit 3763